Exhibit 10.1
EXECUTION
THIRD AMENDMENT
to
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of
May 10, 2011 (this “Amendment No. 3”), is by and among Wells Fargo Bank,
National Association, a national banking association, in its capacity as
administrative and collateral agent for the Lenders (as hereinafter defined)
pursuant to the Loan Agreement defined below (in such capacity, “Administrative
and Collateral Agent”), the parties to the Loan Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”), BlueLinx
Corporation, a Georgia corporation (“BlueLinx”), BlueLinx Services Inc., a
Georgia corporation (“BSI”), and BlueLinx Florida LP, a Florida limited
partnership (“BFLP”, and together with BlueLinx and BSI, each individually a
“Borrower” and collectively, “Borrowers”), BlueLinx Florida Holding No. 1 Inc.,
a Georgia corporation (“BFH1”) and BlueLinx Florida Holding No. 2 Inc., a
Georgia corporation (“BFH2”, and together with BFH1, each individually a
“Guarantor” and collectively, “Guarantors”).
W I T N E S S E T H
:
WHEREAS, Administrative and Collateral Agent, Lenders, Borrowers and Guarantors
have entered into financing arrangements pursuant to which Lenders (or
Administrative and Collateral Agent on behalf of Lenders) have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Loan and Security Agreement, dated
August 4, 2006, by and among Administrative and Collateral Agent, Lenders,
Borrowers and Guarantors, as amended by First Amendment to Amended and Restated
Loan and Security Agreement, dated as of October 22, 2008, and Second Amendment
to Amended and Restated Loan and Security Agreement, dated as of July 7, 2010
(as from time to time amended, modified, supplemented, extended, renewed,
restated or replaced, the “Loan Agreement”, and together with all agreements,
documents and instruments at any time executed and/or delivered in connection
therewith or related thereto, as from time to time amended, modified,
supplemented, extended, renewed, restated, or replaced, collectively, the
“Financing Agreements”);
WHEREAS, Borrowers and Guarantors desire to amend certain provisions of the Loan
Agreement as set forth herein, and Administrative and Collateral Agent and
Lenders are willing to agree to such amendments on the terms and subject to the
conditions set forth herein; and
WHEREAS, by this Amendment No. 3, Administrative and Collateral Agent, Lenders,
Borrowers and Guarantors desire and intend to evidence such amendments.
NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

 



--------------------------------------------------------------------------------



 



1. Definitions.
(a) Additional Definitions. As used herein or in the Loan Agreement or any of
the other Financing Agreements, the following terms shall have the meanings
given to them below and the Loan Agreement and the other Financing Agreements
shall be deemed and are hereby amended to include, in addition and not in
limitation, the following definitions:
(i) “Amendment No. 3” shall mean Third Amendment to Amended and Restated Loan
and Security Agreement, dated as of May 10, 2011, by and among Administrative
and Collateral Agent, Lenders, Borrowers and Guarantors, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.
(ii) “Amendment No. 3 BlueLinx Rights Offering” shall mean a rights offering by
Parent, pursuant to which Parent distributes to the holders of its common stock
subscription rights to purchase shares of Capital Stock of Parent for an
aggregate purchase price of not less than $50,000,000, which offering shall be
substantially on the terms described in a Registration Statement on Form S-1
filed by BlueLinx with the Securities and Exchange Commission.
(iii) “Amendment No. 3 BlueLinx Rights Offering Certificate” shall mean a
certificate of the Chief Financial officer of Administrative Borrower in the
form attached as Exhibit A to Amendment No. 3.
(iv) Amendment No. 3 BlueLinx Rights Offering Equity Issuance” shall mean the
issuance and sale by Parent of Capital Stock of Parent on or before August 15,
2011 in connection with the Amendment No. 3 BlueLinx Rights Offering in respect
of which BlueLinx has delivered a true, complete and correct Amendment No. 3
BlueLinx Rights Offering Certificate.
(v) “Applicable NOLV Percentage” shall mean 85%; provided, that, (A) for
January, February and March 2012, the Applicable NOLV Percentage shall be 90% so
long as (1) with respect to the applicable month, EBITDA of BlueLinx and its
Subsidiaries for the most recently ended period of twelve (12) consecutive
fiscal months for which Administrative and Collateral Agent has received
financial statements of BlueLinx and its Subsidiaries in accordance with the
terms of the Loan Agreement shall be not less than ($25,000,000) and (2) no
Event of Default shall exist and be continuing and (B) for January, February and
March 2013, the Applicable NOLV Percentage shall be 90% so long as (1) with
respect to each applicable month, EBITDA of BlueLinx and its Subsidiaries for
the most recently ended period of twelve (12) consecutive fiscal months for
which Administrative and Collateral Agent has received financial statements of
BlueLinx and its Subsidiaries in accordance with the terms of the Loan Agreement
shall be not less than ($10,000,000) and (2) no Event of Default shall exist and
be continuing.
(b) Amendments to Definitions.
(i) The definition of “Borrowing Base” set forth in Section 1.17 of the Loan
Agreement is hereby replaced in its entirety with the following:

 

-2-



--------------------------------------------------------------------------------



 



“1.17 ‘Borrowing Base’ shall mean, at any time, the amount equal to:
(a) 87.5% of the Net Amount of Eligible Accounts; provided, however, such
percentage shall be reduced by one percentage point for each percentage point
(or fraction thereof) by which Dilution exceeds 3%, plus
(b) the lesser of (i) 70% (or 75% during the Seasonal Period) of the sum of:
(A) the Value of Eligible Inventory, (B) the Value of Eligible Domestic
In-Transit Inventory, (C) the Value of Eligible International In-Transit
Inventory and (D) the Value of Eligible Re-Load Inventory or (ii) the Applicable
NOLV Percentage multiplied by the sum of the Net Orderly Liquidation Value;
provided, however, Revolving Loans outstanding with respect to Eligible Domestic
In-Transit Inventory, Eligible International In-Transit Inventory and Eligible
Re-Load Inventory shall not exceed, in the aggregate at any one time
outstanding, $85,000,000, minus (c) the sum of all Reserves.”
(ii) All references to the term “Cash Management Excess Availability” shall mean
the amount, as determined by Administrative and Collateral Agent, calculated at
any time, equal to: (a) the lesser of: (i) the Borrowing Base and (ii) the
Revolving Loan Limit (when calculated after giving effect to any Reserves other
than Reserves in respect of Letter of Credit Accommodations), plus (b) the then
available amount of all Qualified Cash, minus (c) the sum of: (i) the amount of
all then outstanding and unpaid Obligations, plus (ii) the amount of all
Reserves then established in respect of Letter of Credit Accommodations,.
(iii) The definition of “Compliance Period” set forth in Section 1.30 of the
Loan Agreement is replaced in its entirety with the following:
“1.30 ‘Compliance Period’ shall mean the period commencing on any date on which
Excess Availability has been less than the greater of (A) $30,000,000 or (B) the
amount equal to fifteen (15%) percent of the lesser of (1) the Borrowing Base or
(2) the Revolving Loan Limit, and ending on a subsequent date on which Excess
Availability has been equal to or greater than the greater of (C) $40,000,000 or
(D) the amount equal to fifteen (15%) percent of the lesser of (1) the Borrowing
Base or (2) the Revolving Loan Limit, for the sixtieth (60th) consecutive day.”
(c) Interpretation. For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Loan Agreement as amended by this Amendment No. 3.
2. Collection of Accounts. Section 6.3(a) of the Loan Agreement is hereby
amended by (a) deleting each reference to “$40,000,000” contained therein and
substituting “$35,000,000” therefor, and (b) deleting clause (iii)(B) thereof in
its entirety and substituting the following therefor:

 

-3-



--------------------------------------------------------------------------------



 



“(B) the amount equal to fifteen (15%) percent of the lesser of (1) the
Borrowing Base or (2) the Revolving Limit, at any time;”.
3. Amendment Fee. In consideration of this Amendment No. 3, Borrowers shall, on
the Amendment No. 3 Effective Date, pay to Administrative and Collateral Agent,
for the account of the Lenders (based on their Pro Rata Share of the Revolving
Loan Commitments), or Administrative and Collateral Agent, at its option, may
charge the account of Borrowers maintained by Administrative and Collateral
Agent, an amendment fee in the amount of $600,000, which fee is fully earned and
payable as of the Amendment No. 3 Effective Date and shall constitute part of
the Obligations.
4. Representations and Warranties. Borrowers and Guarantors, jointly and
severally, represent and warrant with and to Administrative and Collateral Agent
and Lenders as follows, which representations and warranties, together with the
representations and warranties in the other Financing Agreements, shall survive
the execution and delivery hereof, and the truth and correctness thereof, in all
material respects, being a continuing condition of the making of any Loans by
Lenders (or Administrative and Collateral Agent on behalf of Lenders) to
Borrowers:
(a) no Default or Event of Default exists or has occurred and is continuing as
of the date of this Amendment No. 3;
(b) this Amendment No. 3 and each other agreement to be executed and delivered
by Borrowers and Guarantors in connection herewith (collectively, together with
this Amendment No. 3, the “Amendment Documents”) has been duly authorized,
executed and delivered by all necessary corporate or limited partnership action
on the part of each Borrower and Guarantor which is a party hereto and, if
necessary, their respective equity holders and is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of each
of the Borrowers and Guarantors, as the case may be, contained herein and
therein constitute legal, valid and binding obligations of each of the Borrowers
and Guarantors, enforceable against them in accordance with their terms, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought;
(c) the execution, delivery and performance of each Amendment Document (i) are
all within each Borrower’s and Guarantor’s corporate or limited partnership
powers, as applicable, and (ii) are not in contravention of law or the terms of
any Borrower’s or Guarantor’s certificate or articles of incorporation, by laws,
or other organizational documentation, or any indenture, agreement or
undertaking to which any Borrower or Guarantor is a party or by which any
Borrower or Guarantor or its property are bound;
(d) the resolutions of the Board of Directors or Managers or the General Partner
of each Borrower and Guarantor, as applicable, delivered to Administrative and
Collateral Agent by such Borrower or Guarantor on the date of the effectiveness
of the Loan Agreement have not been revoked and are in full force and effect;
and

 

-4-



--------------------------------------------------------------------------------



 



(e) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct in all material respects as of such date.
5. Conditions Precedent. The amendments contained herein shall only be effective
upon the satisfaction of each of the following conditions precedent in a manner
satisfactory to Administrative and Collateral Agent (the “Amendment No. 3
Effective Date”):
(a) Administrative and Collateral Agent shall have received counterparts of this
Amendment No. 3, duly authorized, executed and delivered by Borrowers,
Guarantors and Required Super-Majority Lenders;
(b) Administrative and Collateral Agent shall have received a true and correct
copy of each consent, waiver or approval (if any) to or of this Amendment No. 3,
which Borrowers and Guarantors are required to obtain from any other Person, and
such consent, approval or waiver (if any) shall be in form and substance
reasonably satisfactory to Administrative and Collateral Agent;
(c) Administrative and Collateral Agent shall have received evidence that all
corporate and limited partnership proceedings with respect to the Amendment
No. 3 BlueLinx Rights Offering and the Amendment No. 3 BlueLinx Rights Offering
Equity Issuance have been taken by Borrowers and Guarantors, as appropriate;
(d) Administrative and Collateral Agent shall have received from Administrative
Borrower, in the form annexed hereto as Exhibit A, an Amendment No. 3 Rights
Offering Certificate;
(e) Administrative and Collateral Agent shall have received a Registration
Statement on Form S-1 filed by Parent with the Securities and Exchange
Commission with respect to the Amendment No. 3 BlueLinx Rights Offering;
(f) all of the representations and warranties set forth in the Loan Agreement
and the other Financing Agreements, each as amended by Amendment No. 3, shall be
true and correct in all material respects on and as of the date hereof, as if
made on the date hereof, except to the extent any such representation or
warranty is made as of a specified date, in which case such representation or
warranty shall have been true and correct in all material respects as of such
date;
(g) after giving effect to the transactions contemplated by the Amendment No. 3
BlueLinx Rights Offering Equity Issuance, no Change of Control shall have
occurred; and
(h) no Default or Event of Default shall exist or have occurred and be
continuing.

 

-5-



--------------------------------------------------------------------------------



 



6. Effect of Amendment No. 3. Except as expressly set forth herein, no other
amendments, changes or modifications to the Financing Agreements are intended or
implied, and in all other respects the Financing Agreements are hereby
specifically ratified, restated and confirmed by all parties hereto as of the
Amendment No. 3 Effective Date and Borrowers and Guarantors shall not be
entitled to any other or further amendment by virtue of the provisions of this
Amendment No. 3 or with respect to the subject matter of this Amendment No. 3.
To the extent of conflict between the terms of this Amendment No. 3 and the
other Financing Agreements, the terms of this Amendment No. 3 shall control. The
Loan Agreement and this Amendment No. 3 shall be read and construed as one
agreement.
7. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 3 and any dispute arising out of the relationship between the parties
hereto, whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.
8. Jury Trial Waiver. BORROWERS, GUARANTORS, ADMINISTRATIVE AND COLLATERAL AGENT
AND LENDERS EACH HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT NO. 3 OR ANY OF THE OTHER
FINANCING AGREEMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DEALINGS OF THE PARTIES HERETO IN RESPECT OF THIS AMENDMENT NO. 3 OR ANY OF
THE OTHER FINANCING AGREEMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT,
TORT, EQUITY OR OTHERWISE. BORROWERS, GUARANTORS, ADMINISTRATIVE AND COLLATERAL
AGENT AND LENDERS EACH HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND
THAT BORROWERS, GUARANTORS, ADMINISTRATIVE AND COLLATERAL AGENT OR ANY LENDER
MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AMENDMENT NO. 3 WITH ANY
COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.
9. Binding Effect. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.
10. Waiver, Modification, Etc. No provision or term of this Amendment No. 3 may
be modified, altered, waived, discharged or terminated orally, but only by an
instrument in writing executed by the party against whom such modification,
alteration, waiver, discharge or termination is sought to be enforced.
11. Further Assurances. Borrowers and Guarantors shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Administrative and Collateral Agent to effectuate the provisions
and purposes set forth in this Amendment No. 3.

 

-6-



--------------------------------------------------------------------------------



 



12. Entire Agreement. This Amendment No. 3 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.
13. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.
14. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or a substantially similar
electronic transmission shall have the same force and effect as the delivery of
an original executed counterpart of this Amendment No. 3. Any party delivering
an executed counterpart of this Amendment No. 3 by telefacsimile or a
substantially similar electronic transmission shall also deliver an original
executed counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of this Amendment No. 3.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-7-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

              BORROWERS
 
            BLUELINX CORPORATION
 
       
 
  By:   /s/ H. Douglas Goforth
 
       
 
  Name:   H. Douglas Goforth
 
       
 
  Title:   Treasurer & Chief Financial Officer
 
       
 
            BLUELINX FLORIDA LP
 
            By: BlueLinx Florida Holding No. 2 Inc.,
its General Partner
 
       
 
  By:   /s/ H. Douglas Goforth
 
       
 
  Name:   H. Douglas Goforth
 
       
 
  Title:   Treasurer
 
       
 
            BLUELINX SERVICES INC.
 
       
 
  By:   /s/ H. Douglas Goforth
 
       
 
  Name:   H. Douglas Goforth
 
       
 
  Title:   Treasurer
 
       
 
            GUARANTORS
 
            BLUELINX FLORIDA HOLDING NO. 1 INC.
 
       
 
  By:   /s/ H. Douglas Goforth
 
       
 
  Name:   H. Douglas Goforth
 
       
 
  Title:   Treasurer
 
       
 
            BLUELINX FLORIDA HOLDING NO. 2 INC.
 
       
 
  By:   /s/ H. Douglas Goforth
 
       
 
  Name:   H. Douglas Goforth
 
       
 
  Title:   Treasurer
 
       

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

              ADMINISTRATIVE AND COLLATERAL AGENT AND LENDERS
 
            WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative and Collateral Agent and a Lender
 
       
 
  By:   /s/ Thomas A. Martin
 
       
 
  Name:   Thomas A. Martin
 
       
 
  Title:   Vice President
 
       
 
            BANK OF AMERICA, N.A.,
as a Documentation Agent and a Lender
 
       
 
  By:   /s/ Robert Scalzitti
 
       
 
  Name:   Robert Scalzitti
 
       
 
  Title:   Senior Vice President
 
       
 
            JPMORGAN CHASE BANK, N.A.,
as a Documentation Agent and a Lender
 
       
 
  By:   /s/ Mario Quintanilla
 
       
 
  Name:   Mario Quintanilla
 
       
 
  Title:   Vice President
 
       
 
            REGIONS BANK,
as Syndication Agent and a Lender
 
       
 
  By:   /s/ James Barwis
 
       
 
  Name:   James Barwis
 
       
 
  Title:   SVP
 
       

[SIGNATURES CONTINUED ON NEXT PAGE]

 

 



--------------------------------------------------------------------------------



 



[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

              GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender
 
       
 
  By:   /s/ Dwayne Coker
 
       
 
  Name:   Dwayne Coker
 
       
 
  Title:   Duly Authorized Signatory
 
       
 
            BURDALE CAPITAL FINANCE, INC., as a Lender
 
       
 
  By:   /s/ Steve Sanicola
 
       
 
  Name:   Steve Sanicola
 
       
 
  Title:   Director
 
       
 
       
 
  By:   /s/ Antimo Barbieri
 
       
 
  Name:   Antimo Barbieri
 
       
 
  Title:   Director
 
       

 

 



--------------------------------------------------------------------------------



 



Exhibit A
to Third Amendment to Amended and Restated Loan and Security Agreement
Amendment No. 3 BlueLinx Rights Offering Certificate
I, Douglas Goforth, the Chief Financial Officer of BlueLinx Corporation, a
Georgia corporation (the “Company”) in its capacity as administrative borrower
(in such capacity, “Administrative Borrower”), do hereby certify, on this
 _____  th day of  _____  2011 to Wells Fargo Bank, National Association
successor by merger to Wachovia Bank, National Association, successor by merger
to Congress Financial Corporation, a national banking association, as agent
pursuant to the Loan Agreement (as hereinafter defined) acting for and on behalf
of the parties from time to time parties thereto as lenders (together with its
successors and assigns, in such capacity “Agent”), and to the parties from time
to time parties to the Loan Agreement (as hereinafter defined) as lenders
(collectively, the “Lenders”) as follows:
(a) Parent has received net cash proceeds in an amount of $  _____  1 from the
Amendment No. 3 BlueLinx Rights Offering Equity Issuance;
(b) Parent has made a cash equity contribution of at least $47,000,000 to
BlueLinx with all of the net cash proceeds of the Amendment No. 3 BlueLinx
Rights Offering Equity Issuance (after deducting therefrom only (without
duplication) reasonable and customary brokerage commissions, legal fees,
accountant’s fees, investment banking fees, finder’s fees, other similar fees
and commissions and reasonable out-of-pocket expenses (and reasonable reserves
therefor), in each case attributable to (i) the Amendment No. 3 BlueLinx Rights
Offering Equity Issuance (ii) Amendment No. 3 to the Loan Agreement and
(iii) certain amendments to the Mortgage Loan Agreement and related documents),
with the proceeds of such cash equity contribution to be paid by BlueLinx to
Administrative and Collateral Agent for application to the Obligations in
accordance with the terms of Section 6.4(a) of the Loan Agreement, without a
permanent reduction of the Revolving Loan Commitments;
(c) attached as Annex 1 is the Registration Statement on Form S-1 filed by
BlueLinx with the Securities and Exchange Commission with respect to the
Amendment No. 3 BlueLinx Rights Offering;
(d) on the date hereof, after giving effect to the Amendment No. 3 BlueLinx
Rights Offering Equity Issuance, no Change of Control has occurred; and
(e) no Default or Event of Default exists or has occurred and is continuing.
All capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Amended and Restated Loan and Security Agreement,
dated as of August 4, 2006, by and among the Company, BlueLinx Services Inc., a
Georgia corporation (“BSI”), and BlueLinx Florida LP, a Florida limited
partnership (“BFLP”, and together with the Company and BSI, each individually a
“Borrower” and collectively, “Borrowers”), BlueLinx Florida Holding No. 1 Inc.,
a Georgia corporation (“BFH1”) and BlueLinx Florida Holding No. 2 Inc., a
Georgia corporation (“BFH2”, and together with BFH1, each individually a
“Guarantor” and collectively, “Guarantors”), Agent and Lenders, (as the same now
exists or may be amended, amended and restated, modified or supplemented from
time to time, the “Loan Agreement”).
 
1 Amount must equal or exceed $50,000,000

 

 



--------------------------------------------------------------------------------



 



 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Administrative Borrower has caused its Chief Financial
Officer to execute and deliver this Amendment No. 3 BlueLinx Rights Offering
Certificate on the date first hereinabove written in his sole capacity as the
Chief Financial Officer of the Administrative Borrower.

              BLUELINX CORPORATION
 
       
 
  By:    
 
       
 
  Name:   Douglas Goforth
 
  Title:   Chief Financial Officer

 

 



--------------------------------------------------------------------------------



 



Annex 1
Registration Statement (Form S-1)

 

 